Citation Nr: 1310045	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  09-39 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for a skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active air service from January 1953 to December 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

In his substantive appeal, the Veteran requested to appear at a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in December 2011 and again March 2012.  On both occasions, the Veteran requested that his hearing be postponed as he was not able to attend as a result of health problems.  In a September 2012 statement, the Veteran withdrew his request for a hearing, requesting that his case be forwarded to the Board for a decision.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.  

This case was previously before the Board in May 2012, at which time the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 

The issues of entitlement to service connection for bilateral hearing loss disability and tinnitus are REMANDED to the RO via the Appeals Management Center in Washington, D.C.





FINDING OF FACT

The Veteran's skin rash did not result from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for a skin rash are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  As part of the notice, VA is to specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective-date element of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record shows that prior to the initial adjudication of the claim, the Veteran was mailed letters in January 2006 and March 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2006 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service medical records and service personnel records are of record, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Compensation under 38 U.S.C. § 1151 shall be awarded for a qualifying additional disability or qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  An additional disability or death is a qualifying additional disability or death if the disability or death was not the result of the veteran's willful misconduct and if the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2012).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he developed a skin rash on his chest and in his armpits as a result of skin preparation with Betadine at the time of his April 1997 breast mass excision performed at the VA Medical Center.  

A review of the record shows that the Veteran underwent a breast mass excision in April 1997 and that his skin was shaved and then prepped with Betadine prior to the surgical procedure being performed.  In May 1997, the Veteran was seen at the VA Medical Center for a skin rash that he reported developed following his April 1997 surgical procedure.  At that time, the Veteran was diagnosed with a fungal rash and was prescribed medicated ointment for treatment.  Further review of the treatment notes of record shows that the Veteran's skin rash continued to reoccur under his arms and on his chest.  The Veteran received treatment for the rash at the VA Medical Center.  In February 2002, the Veteran was afforded a dermatology consultation due to the chronic nature of the rash.  Following a complete skin examination, the examiner diagnosed verruca vulgaris.

The Board notes that there is no indication from the VA Medical Center treatment notes of record that the Veteran's recurrent skin rash has been related to his April 1997 surgical procedure, to specifically include the Betadine skin preparation.  

In June 2012, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he believed he had developed the skin rash as a result of the Betadine skin preparation performed at the time of his April 1997 breast mass excision.  Based on the history provided by the Veteran, a review of the record, and an examination of the Veteran, the VA examiner did not make a diagnosis of a skin rash.  The examiner reported that at the time of the examination, the Veteran did not have a skin rash, but noted that the Veteran had been previously diagnosed with a fungal infection (dermatophytosis) of the skin of his armpits and that the rash responded to anti-fungal treatment.  The examiner noted that type of fungal infection was common in people who were overweight and in hot climates.  The examiner also noted that Betadine was frequently used for preparation for surgery and was not known, to the examiner's knowledge, to cause a fungal rash or dermatophytosis.

The Board notes that there is no evidence of record, other than the Veteran's own statements, that use of Betadine skin preparation prior to the Veteran's April 1997 was careless or negligent; or that it showed a lack of proper skill, an error in judgment, or similar instance of fault on the part of VA.  Additionally, there is no evidence of record, other than the Veteran's own statements, indicating that the Veteran's skin rash was related to the Betadine skin preparation at the time of his April 1997 breast excision.  Most importantly, there is no competent medical opinion relating any additional disability of the skin to the Veteran's breast mass excision procedure.

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the issue of whether the Veteran's skin rash is a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion regarding the diagnosis or etiology of any skin disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to compensation under 38 U.S.C.A. § 1151 for a skin rash is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C. § 1151 for a skin rash is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

In the May 2012 remand, the Board directed that the Veteran be afforded a VA audiology examination to determine the nature and etiology of any current bilateral hearing loss disability and tinnitus.  A review of the record shows that in July 2012, the Veteran was afforded a VA audiology examination.  At that time, the VA examiner opined that it was less likely as not that the Veteran's bilateral hearing loss disability was caused by or the result of an event in active service.  The examiner noted that since frequency specific hearing tests using calibrated audiometrics were not available at the time of the Veteran's separation from active service, association of cause for the Veteran's bilateral hearing loss disability could not be established.  Therefore, the examiner noted that it was her opinion that the Veteran's bilateral hearing loss disability was less likely as not related to the Veteran's active service.

The Board notes that the VA examiner based the negative opinion on the absence of frequency specific calibrated audiometrics at the time of the Veteran's separation from active service.  However, the examiner does not appear to have considered the May 1957 VA audiogram conducted in conjunction with the Veteran's prior claim for service connection for bilateral hearing loss disability.  Further, the VA examiner does not appear to have considered the Veteran's lay account of experiencing hearing loss since his time in active service.  Therefore, the Board finds that the July 2012 VA opinion regarding bilateral hearing loss disability is incomplete for adjudication purposes.    

With regard to the Veteran's complaints of tinnitus, the examiner opined that it was less likely as not that the Veteran tinnitus was caused by or a result of military noise exposure.  The examiner noted that the Veteran's reports of tinnitus lasting less than 20 seconds at a time were more consistent with transient ear noises rather than pathologic tinnitus.  Tinnitus due to noise exposure or due to acoustic trauma was known to have a noticeable onset immediately or soon following the incident and the Veteran was non-specific with onset and could not make an association. 

However, the VA examiner does to appear to have considered the Veteran's report at his December 2007 VA audiological evaluation that he had been experiencing symptoms of tinnitus for at least 30 to 40 years or the Veteran's other reports of experiencing symptoms of tinnitus since his active service.  Additionally, the VA examiner does not consider the Veteran's report that he perforated his right tympanic membrane during active service and its potential to cause right ear tinnitus.  Therefore, the Board finds that the July 2012 VA opinion regarding tinnitus is incomplete for adjudication purposes.

The Board has concluded that the development conducted does not comply with the directives of the May 2012 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in an October 2012 treatment note, the Veteran's VA treatment provider noted that it was likely that the Veteran's hearing loss, including tympanic membrane perforation, was the result of flying C-47 aircrafts while in active service.

The Board notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).  Further, medical evaluation that is merely a recitation of veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995).

With regard to the October 2012 opinion provided by the Veteran's VA Medical Center health care provider, there is no indication from the treatment note that the examiner reviewed the Veteran's claims file or his service medical records.  Rather, it appears that the examiner relied only on the Veteran's statements regarding his experiences in active service.  Further, the Veteran's VA Medical Center health care provider did not provide a rationale for the opinion provided.  Therefore, the October 2012 opinion is not sufficient to serve as the basis of entitlement to service connection. 

Therefore, the Veteran should be afforded another VA audiology evaluation to determine the nature and etiology of his bilateral hearing loss disability and tinnitus.

Additionally, current treatment records should be obtained before a decision is rendered with regard to these issues.  

Accordingly, the case is REMANDED for the following action:

1. Obtain current VA treatment records dated since February 2012.

2. Then, schedule the Veteran for a VA audiology examination by an examiner with sufficient expertise to determine the nature and etiology of any current bilateral hearing loss disability and tinnitus.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  Based upon the examination results and the review of the record, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss disability and tinnitus is related to the Veteran's active service, to include noise exposure therein.  The rationale for all opinions expressed must be provided.  The examiner must consider the Veteran's lay statements of a history of hearing loss and tinnitus since service.

3. Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


